Title: From George Washington to Lieutenant Colonel Samuel Smith, 4 November 1777
From: Washington, George
To: Smith, Samuel



Sir
Head Quarters [Whitemarsh, Pa.] Nov. 4th 1777.

I have received your Letter dated yesterday—giving an account of the reinforcement which you expect from Genl Varnum and the Supplies of Clothing from Genl Forman, it gives me pain to learn that the latter are likely to be so inadequate to your wants, but hope that by taking proper measures the Contributions of the Inhabitants will not prove so poor a resource as you seem to fear.
Inclosed is a Letter to Major Fleury whom I order’d to fort Mifflin to serve in quality of Engineer, as he is a Young Man of Talents and has made this branch of military Science his particular Study. I place a confidence in him—you will therefore make the best Arrangement for enabling him to carry such plans into execution, as come within his Department. his Authority at the same time that it is subordinate to yours must be sufficient for putting into practice what his Knowledge of Fortification points out as necessary for defending the post—and his Department tho inferior being of a distinct and Seperate nature, requires that his orders should be in a great degree discretionary—and that he shd be suffer’d to exercise his Judgement persuaded that you will concur with him in every measure which the good of the Service may require—I remain &c.
